UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2295


DIAA SAMIR YOUSSEF,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 16, 2015                  Decided:   July 29, 2015


Before MOTZ, KING, and KEENAN, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Jeremy L. McKinney, MCKINNEY IMMIGRATION LAW, Greensboro, North
Carolina, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,   Terri  J.  Scadron,  Assistant
Director, Manuel A. Palau, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Diaa     Samir    Youssef,    a     native    and      citizen   of   Egypt,

petitions for review of an order of the Board of Immigration

Appeals     (Board)   dismissing       his   appeal   from     the    immigration

judge’s (IJ) order denying his application for adjustment of

status as a matter of discretion.                 We deny the petition for

review.

     When the Board adopts and affirms the IJ’s decision, as in

this case, and supplements it with its own opinion, we review

both decisions.       Cordova v. Holder, 759 F.3d 332, 337 (4th Cir.

2014).    We lack jurisdiction to review the discretionary grant

or   denial    of     an   adjustment        of   status.       See    8   U.S.C.

§ 1252(a)(2)(B)(i) (2012).         However, we retain jurisdiction to

review constitutional claims and questions of law.                      8 U.S.C.

§ 1252(a)(2)(D) (2012).

     Insofar as Youssef claims that the IJ erred as a matter of

law by considering the bona fides of his marriage, we conclude

there was no error.        When deciding an application for adjustment

of status, the IJ may consider equities in the applicant’s favor

and adverse factors.        See Matter of Arai, 13 I. & N. Dec. 494,

495–96 (B.I.A. 1970).        Thus, the IJ did not err in considering

favorable and adverse factors concerning the bona fides of his

marriage.     See Agyeman v. INS, 296 F.3d 871, 879 n.2 (9th Cir.

2002).    We further conclude that the Board specifically disposed

                                         2
of Youssef’s claim that he was denied due process and a fair

hearing.       (J.A. at 5).       To the extent that Youssef challenges

the discretionary denial of adjustment of status, we are without

jurisdiction.      See 8 U.S.C. § 1252(a)(2)(B)(i).

        Accordingly,    we     deny   in    part   and    dismiss   in    part   the

petition for review.         We dispense with oral argument because the

facts    and   legal    contentions        are   adequately   presented     in   the

materials      before   this    court      and   argument   would   not    aid   the

decisional process.

                                                         PETITION DENIED IN PART
                                                           AND DISMISSED IN PART




                                            3